        Case 1:18-cv-06249-VSB Document 128 Filed 02/05/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                            :
   GREAT WESTERN INSURANCE COMPANY                          :
                         Plaintiff,                         :
                                                            :
        vs.                                                 :
                                                            :
   MARK GRAHAM, DONALD SOLOW, BLUE                          :   Case No. 18-cv-06249 (VSB)
   CAPITAL MANAGEMENT, INC., BLUE                           :
   ALTERNATIVE ASSET MANAGEMENT LLC,                        :
   WILMINGTON SAVINGS FUND SOCIETY, FSB,                        NOTICE OF MOTION
                                                            :
   CHRISTIANA TRUST, REGATTA HOLDINGS                       :
   LLC, CYGNET 001 MASTER TRUST, CYGNET                     :
   001 MASTER TRUST SERIES 2011-A, CYGNET                   :
   001 MASTER TRUST SERIES 2011-C, CYGNET                   :
   001 MASTER TRUST SERIES 2013-A, ALPH RE                  :
   LIMITED, ALPHA RE HOLDINGS (CAYMAN)                      :
   LIMITED, ATLANTIC SPECIALTY FINANCE,                     :
   BLUE ELITE FUND LTD., BLUE ELITE FUND                    :
   LP, BLUE II LTD., SANCUS CAPITAL BLUE                    :
   CREDIT OPPORTUNITIES FUND LTD.,                          :
   ABILITY INSURANCE COMPANY, JOHN                          :
   DRAKE, EDWARD BRENDAN LYNCH,                             :
   GREGORY TOLARAM, ADVANTAGE CAPITAL                       :
   HOLDING LLC, DAN CATHCART, AND
   KENNETH KING.
                         Defendants.



       PLEASE TAKE NOTICE that upon the accompanying memorandum of law and all the

prior pleadings and proceedings herein, Defendant Sancus Capital Blue Credit Opportunities

Fund, Ltd. (“Sancus”), by and through its attorneys, Seward & Kissel LLP, will move this Court

before the Honorable Vernon S. Broderick, at the Thurgood Marshall United States Courthouse

located at 40 Foley Square, Courtroom 518, New York, New York 10007, at a time and date

convenient for the Court, for an Order pursuant to Federal Rules of Civil Procedure 9(b) and

12(b)(6) dismissing the Second Amended Complaint filed by Great Western Insurance Company
         Case 1:18-cv-06249-VSB Document 128 Filed 02/05/19 Page 2 of 2



with prejudice as to Sancus, and granting such other and further relief as the Court deems just

and proper.



New York, New York
February 5, 2019



                                             Respectfully submitted,



                                             SEWARD & KISSEL LLP

                                             By:     /s Jack Yoskowitz
                                             Jack Yoskowitz
                                             Laura E. Miller
                                             Andrew S. Jacobson
                                             Shrey Sharma
                                             One Battery Park Plaza
                                             New York, New York 10004
                                             Tel. (212) 574-1200
                                             Fax: (212) 480-8421
                                             yoskowitz@sewkis.com
                                             millerl@sewkis.com
                                             jacobsona@sewkis.com
                                             sharma@sewkis.com

                                             Attorneys for Defendant Sancus
                                             Capital Blue Credit Opportunities
                                             Fund, Ltd.
